Appellate Case: 21-1155   Document: 010110747304   Date Filed: 09/30/2022   Page: 1
                                                                         FILED
                                                                  United States Court of
                                    PUBLISH                           Appeals
                                                                      Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                  September 30, 2022
                         FOR THE TENTH CIRCUIT                   Christopher M. Wolpert
                      _________________________________              Clerk of Court

  SAVE THE COLORADO, a
  Colorado nonprofit corporation;
  THE ENVIRONMENTAL GROUP, a
  Colorado nonprofit corporation;
  WILDEARTH GUARDIANS, a
  nonprofit corporation; LIVING
  RIVERS, a nonprofit corporation;
  WATERKEEPER ALLIANCE, a
  nonprofit corporation; SIERRA
  CLUB, a nonprofit corporation,

        Petitioners - Appellants,

  v.                                                   No. 21-1155

  LIEUTENANT GENERAL SCOTT
  A. SPELLMON, in his official
  capacity as the Chief of the U.S.
  Army Corps of Engineers; DEBRA
  HAALAND, in her official capacity
  as Secretary of the Interior;
  MARTHA WILLIAMS, in her
  official capacity as the Principal
  Deputy Director, exercising the
  authority of Acting Director of the
  U.S. Fish and Wildlife Service,

        Respondents - Appellees,

  and

  CITY AND COUNTY OF DENVER,
  acting by and through its Board of
  Water Commissioners (Denver
  Water),
Appellate Case: 21-1155   Document: 010110747304   Date Filed: 09/30/2022   Page: 2



        Intervenor/Respondent -
        Appellee.
                    _________________________________

                Appeal from the United States District Court
                        for the District of Colorado
                      (D.C. No. 1:18-CV-03258-CMA)
                    _________________________________

 William S. Eubanks II (Matthew R. Arnold, with him on the briefs),
 Eubanks & Associates, PLLC, Washington, DC, for the Petitioners-
 Appellants.

 Justin D. Heminger, Attorney, U.S. Department of Justice, Environment
 and Natural Resources Division (Todd Kim, Assistant Attorney General,
 U.S. Department of Justice, Environment and Natural Resources Division;
 Sara E. Costello and Ellen J. Durkee, Attorneys; Milton Boyd and Melanie
 Casner, Attorneys, U.S. Army Corps of Engineers; Kristen C. Guerriero,
 Attorney, U.S. Department of the Interior, with him on the briefs),
 Washington, DC, for the Respondents-Appellees.

 Amanda Shafer Berman, Crowell & Moring LLP (David Y. Chung and
 Elizabeth B. Dawson, Crowell & Moring LLP; Jessica R. Brody and
 Nicholas A. DiMascio, Denver Water, Office of the General Counsel, with
 her on the briefs), Washington, DC, for the Intervenor-Respondent-
 Appellee.
                      _________________________________

 Before BACHARACH, MURPHY, and CARSON, Circuit Judges.
               _________________________________

 BACHARACH, Circuit Judge.
               _________________________________

       This case arises out of a regulatory dispute involving a hydroelectric

 project. The project aimed to boost a municipality’s water supply. To

 obtain more water, the municipality proposed to raise a local dam and

 expand a nearby reservoir. But implementation of the proposal would

 require amendment of the municipality’s license with the Federal Energy

                                        2
Appellate Case: 21-1155    Document: 010110747304   Date Filed: 09/30/2022   Page: 3



 Regulatory Commission, which was entrusted with authorization of all

 hydroelectric projects.

       To raise the dam and expand the reservoir, the municipality would

 need to discharge fill material into the surrounding waters. These

 discharges would require a permit from the U.S. Army Corps of Engineers.

 So the municipality applied not only to the Federal Energy Regulatory

 Commission for amendment of the license, but also to the Army Corps of

 Engineers for a permit allowing discharge of fill materials into the

 surrounding waters.

       The Corps was the first to act, granting a discharge permit to the

 municipality. A group of conservation organizations challenged the Corps’

 decision by petitioning in federal district court. While the petition was

 pending, the Federal Energy Regulatory Commission allowed amendment

 of the municipality’s license to raise the dam and expand the reservoir.

       The Commission’s amendment of the municipality’s license triggered

 a jurisdictional question. Federal courts of appeals have exclusive

 jurisdiction over petitions challenging decisions made by the Federal

 Energy Regulatory Commission. 16 U.S.C. § 825l(b). Does this jurisdiction

 extend to challenges against the Corps’ issuance of a permit to allow

 discharges required for the modification of a hydroelectric project licensed

 by the Federal Energy Regulatory Commission?



                                         3
Appellate Case: 21-1155   Document: 010110747304   Date Filed: 09/30/2022   Page: 4



       The district court answered yes, but we disagree. The conservation

 organizations are challenging the Corps’ issuance of a permit, not the

 Commission’s amendment of a license. So the statute didn’t limit

 jurisdiction to the court of appeals.

 1.    The municipality obtains a discharge permit from the Corps.

       The Clean Water Act allows the Corps to issue permits for the

 discharge of dredge or fill material into navigable waters. Clean Water Act

 of 1972 § 404, 33 U.S.C. § 1344(a). To raise the dam and expand the

 reservoir, the municipality needed to put concrete in the dam’s downstream

 and inundate nearby wetlands. So the municipality applied to the Corps for

 a permit to discharge material into the surrounding waters.

       To issue the permit, the Corps had to comply with the National

 Environmental Policy Act. See, e.g., Hillsdale Env’t Loss Prevention, Inc.

 v. U.S. Army Corps of Eng’rs, 702 F.3d 1156, 1172–82 (10th Cir. 2012)

 (discussing the validity of the Corps’ analysis under the National

 Environmental Policy Act when issuing a discharge permit). This Act

 requires federal agencies to prepare environmental impact statements for

 “major [f]ederal actions significantly affecting the quality of the human

 environment.” 42 U.S.C. § 4332(2)(C). Given this requirement, the Corps

 issued an environmental impact statement about the likely environmental

 consequences of discharges into the nearby waters.



                                         4
Appellate Case: 21-1155   Document: 010110747304   Date Filed: 09/30/2022   Page: 5



       The Corps also needed to comply with the Endangered Species Act,

 which requires federal agencies to protect species that are endangered or

 threatened. 16 U.S.C. § 1536(a)(2). To comply with the Act, the Corps

 consulted the U.S. Fish and Wildlife Service. These consultations led the

 Service to issue a biological opinion involving the green lineage cutthroat

 trout, viewing it as part of a larger protected species of greenback

 cutthroat trout. Based on this view, the Service determined that the project

 wouldn’t endanger or threaten the green lineage cutthroat trout in the

 project area. But the Service changed its view four years later, viewing the

 green lineage cutthroat trout as a separate species that wasn’t endangered

 or threatened. The change led the Service to (1) determine that its

 consultation was unnecessary and (2) withdraw its earlier biological

 opinion.

       The Corps later granted a discharge permit.

 2.    The municipality applies to the Federal Energy Regulatory
       Commission for amendment of the license.

       The municipality needed not just a discharge permit from the Corps

 but also amendment of its license from the Federal Energy Regulatory

 Commission. See 16 U.S.C. § 797(e). The Commission cooperated with the

 Corps and the Service to ensure compliance with the statutory requirements

 governing the project. This cooperation included

             helping the Corps to draft an environmental impact statement
              and
                                        5
Appellate Case: 21-1155   Document: 010110747304   Date Filed: 09/30/2022   Page: 6




             participating in consultations with the Fish and Wildlife
              Service about possible effects on endangered or threatened
              species.

       The Commission not only worked with other agencies but also issued

 its own supplemental environmental assessment to comply with the

 National Environmental Policy Act. See 40 C.F.R. § 1501.3. In this

 assessment, the Commission concluded that amendment of the

 municipality’s license would not result in significant environmental

 damage.

       After the Commission issued its supplemental environmental

 assessment, the conservation organizations moved to intervene in the

 Commission proceedings. When this motion was denied, the conservation

 organizations sought rehearing. The Commission denied rehearing, but

 noted that its proceeding would not affect the conservation organizations’

 ability to challenge the Corps’ actions.

 3.    Challenging the Corps’ discharge permit, the conservation
       organizations sue in federal district court rather than in a federal
       court of appeals.

       After the Commission denied rehearing, the conservation

 organizations petitioned the federal district court for review of the Corps’

 issuance of a discharge permit. In the petition, the conservation

 organizations claimed that the Corps and Service had violated the National

 Environmental Policy Act, the Clean Water Act, and the Endangered

                                        6
Appellate Case: 21-1155   Document: 010110747304   Date Filed: 09/30/2022    Page: 7



 Species Act; each claim also asserted a violation of the Administrative

 Procedure Act. The municipality intervened to side with the Corps and

 Service.

 4.    The district court orders dismissal for lack of subject-matter
       jurisdiction, concluding that jurisdiction existed only in the
       federal court of appeals.

       After the petition had been pending in the district court for nearly

 two years, the Commission allowed the municipality to amend its license.

 This decision led the Corps, Service, and municipality to seek dismissal of

 the petition, arguing that the federal courts of appeals had exclusive

 jurisdiction over the petition. The district court agreed and ordered

 dismissal, prompting the conservation organizations to appeal.

 5.    The claim does not fit within the statutory provision granting
       jurisdiction to the court of appeals.

       In their petition, the conservation organizations challenged the

 Corps’ issuance of a discharge permit, not the Commission’s amendment of

 the municipality’s license. Despite this framing of the challenge, the

 district court concluded that jurisdiction lay exclusively in the federal

 courts of appeals.

       We conduct de novo review. Trackwell v. U.S. Gov’t, 472 F.3d 1242,

 1243 (10th Cir. 2007). 1 Through de novo review, we conclude that the


 1
       The Corps, Service, and municipality urge us to apply the clear-error
 standard to the district court’s factual findings. But when administrative
 decisions are involved, we don’t defer to the district court’s conclusions.
                                        7
Appellate Case: 21-1155   Document: 010110747304    Date Filed: 09/30/2022     Page: 8



 district court misapplied the jurisdictional statute. The statute provides

 courts of appeals with exclusive jurisdiction over issues decided by the

 Commission itself. Here, though, the claims involve issues decided by the

 Army Corps of Engineers and the Fish and Wildlife Service, not the

 Federal Energy Regulatory Commission.

       Generally, a party challenging an agency action must petition in

 federal district court. See Watts v. SEC, 482 F.3d 501, 505 (D.C. Cir. 2007)

 (stating that “the ‘normal default rule’” requires parties challenging agency

 action to start in federal district court rather than in a federal court of

 appeals (quoting Int’l Bhd. of Teamsters v. Pena, 17 F.3d 1478, 1481 (D.C.

 Cir. 1994))). But some statutes create exceptions by allowing the filing of

 a petition in a court of appeals. Id.

       The Corps, Service, and municipality invoke such an exception,

 pointing to the Federal Power Act, which provides exclusive jurisdiction to

 the courts of appeals in challenges to orders issued by the Federal Energy



 See Webb v. Hodel, 878 F.2d 1252, 1254 (10th Cir. 1989) (“On appeal from
 a district court’s review of an agency’s action, the appellate court ‘must
 render an independent decision on the basis of the same administrative
 record as that before the district court; the identical standard of review is
 employed at both levels; and once appealed, the district court decision is
 accorded no particular deference.’” (quoting Brown v. U.S. Dep’t of
 Interior, 679 F.2d 747, 748–49 (8th Cir. 1982))); see also Weight Loss
 Healthcare Ctrs. of Am., Inc. v. Off. of Pers. Mgmt., 655 F.3d 1202, 1204
 (10th Cir. 2011) (stating that “we accord no deference to the district
 court’s decision” when we are “reviewing agency action” (quoting Lee v.
 U.S. Air Force, 354 F.3d 1229, 1236 (10th Cir. 2004))).
                                         8
Appellate Case: 21-1155   Document: 010110747304   Date Filed: 09/30/2022    Page: 9



 Regulatory Commission. 16 U.S.C. § 825l(b). We must determine the

 applicability of this exception.

       A.     Statutory Text

       We start with the text of the Federal Power Act, which addresses

 only orders issued by the Commission itself:

       Any party to a proceeding . . . aggrieved by an order issued by
       the [Federal Energy Regulatory] Commission . . . may obtain a
       review of such order in the United States court of appeals for
       any circuit wherein the licensee or public utility to which the
       order relates is located or has its principal place of business, or
       in the United States Court of Appeals for the District of
       Columbia, by filing in such court . . . a written petition praying
       that the order of the Commission be modified or set aside in
       whole or in part. . . . Upon the filing of such petition such court
       shall have jurisdiction, which upon the filing of the record with
       it shall be exclusive, to affirm, modify, or set aside such order
       in whole or in part.

 16 U.S.C. § 825l(b) (emphasis added); see Wichita Ctr. for Graduate Med.

 Educ., Inc. v. United States, 917 F.3d 1221, 1224 (10th Cir. 2019) (“[W]e

 start with the plain meaning of the text.”).

       We are guided not only by the statutory text but also by the Supreme

 Court’s interpretation. In City of Tacoma v. Taxpayers of Tacoma, 357 U.S.

 320 (1958), the Supreme Court interpreted the statute to cover not only

 orders issued by the Commission but also “all issues inhering in the

 controversy.” 357 U.S. at 336. What did the Supreme Court mean by the

 phrase “all issues inhering in the controversy”? The answer requires

 consideration of the factual context in City of Tacoma. See Bryan A.

                                        9
Appellate Case: 21-1155   Document: 010110747304   Date Filed: 09/30/2022   Page: 10



  Garner, et al., The Law of Judicial Precedent 80 (2016) (“The language of

  a judicial decision must be interpreted with reference to the circumstances

  of the particular case and the question under consideration.”).

        There a city had applied to the Federal Energy Regulatory

  Commission for a license to build a dam. City of Tacoma, 357 U.S. at 323.

  In the licensing proceeding, the state objected to the city’s request for a

  license on the ground that the dam would destroy the state’s fish hatchery.

  But the Commission overruled the objection and granted the license. Id. at

  325–27. The state sued the city in state court, challenging the scope of the

  city’s rights under the Commission’s license. Id. at 331.

        The Supreme Court disallowed the litigation in state court,

  concluding that the federal court of appeals had exclusive jurisdiction over

  “all issues inhering in the controversy.” Id. at 336. The Supreme Court

  reasoned that the applicable statute provided exclusive jurisdiction in the

  court of appeals for objections involving the issuance of the license and

  the scope of its terms. Id. Because the scope of the license’s terms

  “inher[ed] in the controversy,” the state had to bring its challenge in the

  federal court of appeals. Id. at 338–39.

        Disregarding the context of City of Tacoma, the Corps, Service, and

  municipality point to the breadth of the phrase “inhering in the

  controversy.” We’ve previously interpreted the language as expansive.

  Williams Nat. Gas Co. v. City of Okla. City, 890 F.2d 255, 262 (10th Cir.

                                        10
Appellate Case: 21-1155   Document: 010110747304   Date Filed: 09/30/2022   Page: 11



  1989). Recently, however, the Supreme Court has more narrowly

  interpreted the scope of its holding in City of Tacoma. In PennEast

  Pipeline Co. v. New Jersey, 141 S. Ct. 2244 (2021), the Supreme Court

  characterized its holding in City of Tacoma as recognizing the court of

  appeals’ exclusive jurisdiction over the state’s “argu[ment] that a licensee

  could not exercise the rights granted to it by the license itself.” PennEast

  Pipeline Co. v. New Jersey, 141 S. Ct. 2244, 2254 (2021).

        The Supreme Court’s language thus reflects the statutory text,

  limiting the provision on exclusive jurisdiction to challenges involving the

  Commission’s order itself. 16 U.S.C. § 825l(b). So the provision on

  exclusive jurisdiction covers all issues “inhering in a controversy over [a

  Federal Energy Regulatory Commission] order, where one party alleges

  that it was aggrieved by the order.” 2 Merritt v. Shuttle, Inc., 245 F.3d 182,

  188 (2d Cir. 2001) (Sotomayor, J.) (emphasis in original).

        Following this standard, courts have distinguished between collateral

  attacks on Commission orders—which are subject to exclusive jurisdiction

  in the courts of appeals—and challenges that can be asserted in district


  2
        Citing City of Tacoma, the district court held that any cause of action
  “‘inhering in the controversy’ related to a [Commission] order” would be
  subject to exclusive review under the Federal Power Act § 313(b). Pet.
  App’x at 141 (quoting City of Tacoma v. Taxpayers of Tacoma, 357 U.S.
  320, 336 (1958)) (emphasis added). But nothing in the statute or City of
  Tacoma would suggest exclusive jurisdiction in the court of appeals
  whenever a cause of action “relates” in some way to a Commission license.

                                        11
Appellate Case: 21-1155   Document: 010110747304   Date Filed: 09/30/2022   Page: 12



  courts. To determine whether a challenge constitutes a collateral attack on

  an order by the Federal Energy Regulatory Commission, we consider

  whether a successful challenge would require the court to modify or set

  aside the Commission order. PennEast Pipeline Co. v. New Jersey, 141 S.

  Ct. 2244, 2254 (2021). 3

        The Corps and Service urge a broad reading of the “inhering in the

  controversy” standard, arguing that the statute restricts jurisdiction to the

  courts of appeals whenever the challenge is sufficiently related to an order

  by the Federal Energy Regulatory Commission.

        This approach would require us to disregard the statutory text and

  ignore the differences between the issues decided by the Corps and the

  Commission. The statute provides exclusive jurisdiction in the court of

  appeals only for claims attacking a Commission order. See Mokdad v.

  Lynch, 804 F.3d 807, 810 (6th Cir. 2015) (noting that a direct-review

  provision generally extends only to “claims inescapably intertwined with

  an order by a covered agency,” not “orders [by non-covered agencies] that



  3
        Some circuits similarly use an “inescapably intertwined” test,
  requiring direct review in the court of appeals only when a claim is
  “inescapably intertwined” with a covered agency’s order. See, e.g., Merritt
  v. Shuttle, Inc., 245 F.3d 182, 189 (2d Cir. 2001). Under this test, a claim
  is considered “inescapably intertwined” with an order when the claim
  “attacks the matters decided by [that] order.” Id. We need not address
  whether the district court had jurisdiction under the “inescapably
  intertwined” test because the district court had jurisdiction under the test
  stated in PennEast.
                                        12
Appellate Case: 21-1155   Document: 010110747304   Date Filed: 09/30/2022   Page: 13



  are intertwined with orders of agencies that fall under the special review

  statute” (emphasis in original)).

        Given the statutory test, courts have applied the restriction on

  jurisdiction to other agencies’ orders only when they

             were triggered by the Federal Power Act or the Commission’s
              obligation under another statute, see, e.g., Nat’l Parks &
              Conservation Ass’n v. FAA, 998 F.2d 1523, 1527–28 (10th Cir.
              1993) (holding that the Federal Aviation Act’s exclusive-
              review provision applied to action “taken under the [Federal
              Aviation Act] and in regard to [the Federal Aviation
              Administration’s] basic mission” of regulating the nation’s air
              travel system),

             lacked significance outside the Commission’s process, see,
              e.g., Cal. Save Our Streams Council, Inc. v. Yeutter, 887 F.2d
              908, 912 (9th Cir. 1989) (noting that the conditions imposed on
              the license by the Forest Service had no significance outside
              the Commission’s licensing process), or

             were incorporated as enforceable terms into the Commission’s
              license, see, e.g., Shafer & Freeman Lakes Envt. Conservation
              Corp. v. FERC, 992 F.3d 1071, 1087 (D.C. Cir. 2021)
              (Commission incorporated terms from the Fish and Wildlife
              Service as enforceable conditions of a license); Me. Council of
              the Atl. Salmon Fed’n v. Nat’l Marine Fisheries Serv., 858 F.3d
              690, 693 (1st Cir. 2017) (Souter, J.) (Commission’s orders
              incorporated the terms of the National Marine Fisheries
              Service’s biological opinions).

        These cases don’t apply here because

             the actions by the Corps and Service were triggered by the
              Clean Water Act and the Corps’ obligations under the National
              Environmental Policy Act and Endangered Species Act—not the
              Federal Power Act or the Federal Energy Regulatory
              Commission’s obligations under these statutes,


                                        13
Appellate Case: 21-1155   Document: 010110747304   Date Filed: 09/30/2022   Page: 14



             the Corps and Service allowed the municipality to discharge fill
              into the nearby waters with or without Commission approval of
              the amended license, and

             the conditions imposed by the Corps and Service weren’t
              enforceable terms under the Commission’s amended license.

        The Corps and Service urge an expansive interpretation of the direct-

  review provision, relying largely on two Tenth Circuit cases addressing a

  similar jurisdictional statute for challenges to decisions by the Federal

  Aviation Administration: National Parks & Conservation Ass’n v. Federal

  Aviation Administration, 998 F.2d 1523 (10th Cir. 1993), and Custer

  County Action Ass’n v. Garvey, 256 F.3d 1024 (10th Cir. 2001). In our

  view, however, these opinions provide little guidance here.

        In National Parks, we considered the effect of a statute providing the

  court of appeals with exclusive jurisdiction over a decision by the Federal

  Aviation Administration. There the statute triggered the Bureau of Land

  Management’s decisions. Id. at 1528. We thus applied the jurisdictional

  statute, holding that the Bureau’s actions had constituted “an important

  ingredient” of the Federal Aviation Administration’s decision. Id. at 1528–

  29 (quoting Cal. Save Our Streams Council, Inc. v. Yeutter, 887 F.2d 908,

  912 (9th Cir. 1989)).

        Here, though, the Corps and Service acted based on their obligations

  under the Clean Water Act, National Environmental Policy Act, and

  Endangered Species Act; and those statutes don’t restrict jurisdiction to the


                                        14
Appellate Case: 21-1155   Document: 010110747304   Date Filed: 09/30/2022   Page: 15



  court of appeals. The jurisdictional restriction came from the Federal

  Power Act, which the Corps and Service never had occasion to address.

        The municipality also relies on Custer County Action Ass’n v.

  Garvey, 256 F.3d 1024 (10th Cir. 2001). There we applied the federal

  aviation jurisdictional statute to a decision and environmental impact

  statement issued by the Air National Guard rather than the Federal

  Aviation Administration. Id. at 1027. But the parties in Custer did not

  dispute jurisdiction. And there the Federal Aviation Administration’s

  decision had expressly “incorporated” and “adopted” the Air National

  Guard’s decision and environmental impact statement. Id. at 1027, 1034.

  Here, however, the Commission did not incorporate the decisions by the

  Corps or Service. So under the statutory text, the federal court of appeals

  lacked exclusive jurisdiction.

        B.    Reliance on Legislative History, Canons, and Policy
              Arguments

        All of the parties stray beyond the statutory text. For example, the

  conservation organizations invoke policy arguments and legislative history.

  And the Corps and Service invoke canons of construction involving

  specific grants of jurisdiction, resolution of ambiguities in favor of

  jurisdictional grants in the court of appeals, and disfavor of bifurcation.

  But these principles would apply only if the jurisdictional statute were

  ambiguous. See Sunshine Haven Nursing Operations, LLC v. U.S. Dep’t of

                                        15
Appellate Case: 21-1155   Document: 010110747304   Date Filed: 09/30/2022   Page: 16



  Health & Hum. Servs., Ctrs. for Medicare & Medicaid Servs., 742 F.3d

  1239, 1250 (10th Cir. 2014) (policy arguments); United States v. O’Brien,

  686 F.2d 850, 852 (10th Cir. 1982) (legislative history); Nat’l Parks &

  Conservation Ass’n v. FAA, 998 F.2d 1523, 1527 (10th Cir. 1993) (canon

  favoring review by the court of appeals); Conn. Light & Power Co. v. Fed.

  Power Comm’n, 324 U.S. 515, 527 (1945) (specific grants of jurisdiction).

        No one suggests that the jurisdictional statute itself is ambiguous,

  and it isn’t. The statute unambiguously covers only orders by the

  Commission itself. 16 U.S.C. § 825l(b). Any ambiguity comes in

  interpreting City of Tacoma, not the jurisdictional statute. So we need not

  consider the parties’ arguments on legislative history, statutory canons, or

  policy.

        C.    Difference Between the Issues Facing the Agencies

        The approach by the Corps and Service jettisons not only the

  statutory text but also the differences in the issues involved in the

  Commission’s proceeding. The Corps evaluated the effect of discharges on

  a massive water supply crossing several counties; the Commission

  considered only the effect of the dam and reservoir on a single reservoir in

  Boulder County. See, e.g., Fed. Appellees’ Supp. App’x at 175–78 & n.8

  (observing that the Corps’ analysis covered the Moffat Project, which

  “include[d] facilities outside the project boundary and features not within

  the unit of development”).
                                        16
Appellate Case: 21-1155   Document: 010110747304   Date Filed: 09/30/2022   Page: 17



        Given the different geographic scopes, the municipality

  acknowledges that the Corps’ analysis extended beyond the Commission’s.

  In fact, the municipality’s application to the Commission for an amended

  license emphasized the differences between the Corps’ environmental

  impact statement and the narrower environmental assessment conducted by

  the Commission. In the application, the municipality noted that

  stakeholders had expressed concern with greater diversions of water from

  the West Slope. Appellants’ Supp. App’x at 5. Those waters were in the

  Corps’ jurisdiction but not the Commission’s. The municipality spotlighted

  that difference when arguing that the Commission’s inquiry was narrower

  than the Corps’:

        The Corps’ [environmental impact statement] analysis of the
        Moffat Collection System Project includes the impacts of
        additional diversions on the West Slope. The scope of analysis
        for the Proposed Project is limited to the [Federal Energy
        Regulatory Commission’s] jurisdiction under the Federal Power
        Act. . . . [The municipality] distinguishes the two agency
        authorizations (the Moffat Collection System Project analyzed
        by the Corps and the Proposed Project analyzed by the
        [Commission]) as follows: the Corps is asked to authorize the
        placement of fill in jurisdictional waters of the U.S. associated
        with construction and operation of the water supply project,
        identified as the Moffat Collection System Project, while the
        [Commission] will be asked to authorize the proposed
        amendments to the licensed facilities and operation of the
        hydropower project at Gross Reservoir (the Proposed
        Project). . . . [The municipality] believes the scope of analysis
        for [the Commission’s] license amendment decision is narrower.

  Id. (emphasis added). Given the municipality’s focus on the different

  analyses, how could the conservation organizations have shoehorned their

                                        17
Appellate Case: 21-1155   Document: 010110747304       Date Filed: 09/30/2022   Page: 18



  broad geographic challenge to the Corps’ analysis into the Commission’s

  narrower inquiry involving only the dam and reservoir?

        D.    Inapplicability of the Commission’s Action to the
              Conservation Organizations’ Claims

        The conservation organizations don’t request relief from the

  Commission’s approval of an amended license. They instead seek relief

  from decisions by the Corps and Service, and these decisions didn’t spring

  from the Federal Energy Regulatory Commission’s licensing process or

  become part of the Commission’s license. Because all of the claims stem

  from decisions by the Corps and the Service, the jurisdictional statute does

  not restrict jurisdiction to the court of appeals.

        (1)   Separate Consideration of the Claims

        To determine the applicability of the jurisdictional statute, we must

  decide whether to consider the claims separately or together. The

  conservation organizations, the Corps, and the Service have argued that we

  should consider the claims together. We disagree with these parties.

        For their part, the Corps and Service appear to argue that we need not

  parse the separate claims because the Commission could have considered

  all of them. In their brief, the Corps and Service argued that “the

  substantive nature of a claim does not dictate whether an exclusive

  jurisdiction provision applies.” Appellees’ Resp. Br. at 34. In oral




                                         18
Appellate Case: 21-1155   Document: 010110747304   Date Filed: 09/30/2022   Page: 19



  argument, however, the Corps and Service clarified that we should

  consider the jurisdictional issue claim-by-claim.

        The conservation organizations argue that we need not parse the

  separate claims, reasoning that all of the claims involve the challenge to

  the Corps’ issuance of a discharge permit, which lay in the Corps’

  jurisdiction rather than the Commission’s.

        But the conservation organizations have challenged the discharge

  permit through different statutory claims. Given this framing of the

  challenge, we can consider the exclusivity of jurisdiction only by

  examining each claim. In other words, whatever City of Tacoma meant by

  the issues inhering “in the controversy,” we can apply that test only after

  we understand what those issues are. And those issues vary here based on

  the separate statutory claims. So we must separately consider each

  statutory claim. See Mokdad v. Lynch, 804 F.3d 807, 811–15 (6th Cir.

  2015) (examining each claim to determine the applicability of the statute

  providing exclusive jurisdiction in the courts of appeals); Halifax Cnty. ex

  rel. Bd. of Supervisors v. Lever, 718 F.2d 649, 650 (4th Cir. 1983) (“The

  resolution of [the] issue depends on the inherent nature and character of

  plaintiffs’ action, an issue which requires some review of the record.”). 4


  4
        The Corps and Service argue that claim-by-claim consideration could
  result in separate litigation in district court and the court of appeals. The
  Corps and Service give the example of Boulder County, which intervened
  in the Commission proceeding. The Corps and Service argue that Boulder
                                        19
Appellate Case: 21-1155   Document: 010110747304   Date Filed: 09/30/2022   Page: 20



        (2)   The Claim Under the Clean Water Act

        The conservation organizations allege that the Corps violated the

  Clean Water Act by failing to

             select the least environmentally damaging practical alternative
              and

             properly evaluate the project’s costs.

  But when approving amendment of the license, the Commission had no

  reason to (1) select the least environmentally damaging practical

  alternative or (2) evaluate the costs from a discharge permit. These issues

  affected the Corps’ consideration of a discharge permit, not the

  Commission’s approval of an amended license.

        The Clean Water Act and National Environmental Policy Act require

  distinct analyses of alternatives to a proposed project. See Utahns for

  Better Transp. v. U.S. Dep’t of Transp., 305 F.3d 1152, 1163 (10th Cir.

  2002). For example, the Corps must address whether the proposed

  activities constitute the least environmentally damaging practical

  alternative. See 40 C.F.R. § 230.10. But the Commission didn’t address



  County could have sued in the court of appeals, raising the same issues
  that the conservation organizations seek to challenge in district court.

        The problem with this argument is that the issues would differ:
  Boulder County would be challenging actions by the Commission, and the
  conservation organizations would be challenging actions by the Corps and
  Service.

                                        20
Appellate Case: 21-1155   Document: 010110747304   Date Filed: 09/30/2022   Page: 21



  that question. The question for the Commission was just whether

  reasonable alternatives existed. 40 C.F.R. § 1502.14(a). 5 The conservation

  organizations thus challenge determinations made by the Corps, which the

  Commission didn’t address.

        Even if the jurisdictional statute otherwise applied, it couldn’t cover

  the claim under the Clean Water Act. Under the statute, the court of

  appeals has jurisdiction over issues only if the Commission could have

  considered them. See Williams Nat. Gas Co. v. City of Okla. City, 890 F.2d

  255, 263 (10th Cir. 1989) (stating that the statutory provision on exclusive

  jurisdiction in the court of appeals (16 U.S.C. § 825l(b)) applies when the

  issue lies within the Federal Energy Regulatory Commission’s authority).

  If we had to review an issue outside the Commission’s authority, the

  statutory procedures would prevent meaningful review by

             limiting our review to the record before the Commission even
              though other agencies had broader records,


  5
         The municipality observes that the conservation organizations made
  public comments to the Commission about its analyses. But these
  comments shed no light on the basis for the Commission’s decision. In
  fact, the municipality admits that the Commission

             explained its limited role as a cooperating agency in drafting
              the environmental impact statement and

             pointed to its supplemental environmental assessment as its
              final assessment on environmental impacts specific to the
              licensing process.


                                        21
Appellate Case: 21-1155   Document: 010110747304    Date Filed: 09/30/2022   Page: 22



               requiring exhaustion of the claims in the Commission despite
                its inability to provide any relief, and

               granting us authority “to affirm, modify, or set aside” only the
                Commission’s order, not the orders of other agencies.

  16 U.S.C. § 825l(b). Exclusive jurisdiction would thus make sense only if

  the Commission could have decided the conservation organizations’

  challenges.

        But the Commission acknowledged its inability to decide these

  challenges, having disavowed authority to review the Corps’ permitting

  decisions. See Cogeneration, Inc., 77 FERC ¶ 61,185; 61,724 (1996)

  (concluding that the Federal Energy Regulatory Commission lacks

  authority to determine whether the Corps had erred in issuing a permit);

  Millennium Pipeline Co., 161 FERC ¶ 61,186, 2017 WL 5513717, at *7

  (Nov. 15, 2017) (stating that the Corps bears exclusive authority to

  implement procedural issues related to the Clean Water Act); Ruby

  Pipeline, LLC, 133 FERC ¶ 61,015; 61,056 (2010) (“To the extent the

  parties challenge the Army Corps’ authority to issue a [discharge permit]

  or the process of obtaining the permit, the parties must seek redress with

  the Army Corps.”). So the Commission could not have considered the

  conservation organizations’ challenges to the Corps’ permit. And if the




                                         22
Appellate Case: 21-1155   Document: 010110747304   Date Filed: 09/30/2022   Page: 23



  Commission couldn’t consider the challenges, the court of appeals couldn’t

  obtain jurisdiction. 16 U.S.C. § 825l(b). 6

        The Corps and Service argue that the question is which court should

  hear the claim, not the Commission’s authority to hear the claim. But the

  statute grants jurisdiction to the court of appeals only over issues that the

  Commission could have considered. 16 U.S.C. § 825l(b). So we must

  consider the Commission’s authority to consider the claim in the first

  instance.

        The Corps and Service argue that the Commission can consider

  whatever is presented. For this argument, the Corps and Service rely on a

  Third Circuit opinion: Adorers of the Blood of Christ v. FERC, 897 F.3d

  187, 197 (3d Cir. 2018). But that case involved a challenge to a

  Commission order, id. at 190, and the Commission has repeatedly declined

  to consider the validity of other agencies’ orders if they don’t bear on the

  Commission’s own orders, see, e.g., High Country Res. Glacier Energy

  Co., 87 FERC ¶ 61,123; 61,492 (1999) (“[I]t is not our role to judge the

  validity of another agency’s delegation practices or decisionmaking.”).



  6
        The Corps and Service insist that the substantive issues are “related”
  and “tied” to the Commission’s order. Appellees’ Resp. Br. at 30, 38.
  Regardless of the asserted relationship, the Commission lacked authority to
  decide the actual claims. The applicability of the direct-review provision
  turns on the Commission’s authority to consider the claim itself, not the
  relationship between the claim and issues within the Commission’s
  authority.
                                        23
Appellate Case: 21-1155   Document: 010110747304   Date Filed: 09/30/2022   Page: 24



        Adorers didn’t suggest otherwise. There the court rejected any

  inherent limitation on the kinds of legal questions that the Federal Energy

  Regulatory Commission could decide. Adorers, 897 F.3d at 197–98. The

  court didn’t suggest that the Commission could consider challenges to

  other agencies’ orders.

        Because the Commission couldn’t decide this claim, direct review in

  the court of appeals would have proven an empty exercise.

        E.    The Claim Under the National Environmental Policy Act

        The conservation organizations also alleged that the Corps had

  violated the National Environmental Policy Act by failing to

             define the purpose and need for the project,

             adequately evaluate the alternatives,

             incorporate all information available, and

             fully consider the impact on climate change.

        The municipality argues that the conservation organizations

  abandoned their argument based on this claim. We disagree, for the

  conservation organizations’ opening brief repeatedly discusses this claim.

  See, e.g., Appellants’ Opening Br. at 34, 46, 48. Having opposed analysis

  of the jurisdictional question claim-by-claim, see p. 19, above, the

  conservation organizations often refer collectively to their claims as

  challenges to the actions by the Corps and Service, see, e.g., Appellant’s


                                        24
Appellate Case: 21-1155   Document: 010110747304   Date Filed: 09/30/2022   Page: 25



  Opening Br. at 34, 39–41. Though the conservation organizations

  sometimes spotlight one claim over another, they haven’t abandoned any of

  their claims.

        The conservation organizations’ allegations under the National

  Environmental Policy Act address action by the Corps, not the Federal

  Energy Regulatory Commission. The Commission conducted a

  supplemental environmental assessment, but that assessment addressed

  environmental issues related to amendment of the license for the

  hydroelectric project itself—not the municipality’s discharge of fill

  material in the surrounding waters. Fed. Appellees’ Supp. App’x at 179

  n.25. The Commission otherwise disavowed consideration of the Corps’

  environmental analysis involving expansion of the reservoir:

        The Supplemental [Environmental Assessment] did not address
        issues related to the Corps’ Final [Environmental Impact
        Statement], the need for [the municipality’s] proposed expansion
        of the Moffat Collection System, or environmental issues
        associated with the expansion of the Moffat Collection System
        that do not pertain directly to the [Commission] license for the
        Gross Reservoir Hydroelectric Project. These issues were
        appropriately addressed in the . . . Corps Final [Environmental
        Impact Statement] for expansion of the Moffat Collection
        System.

  Id.

        The Corps and Service argue that it’s impossible to divide the

  environmental analyses of the Corps and the Commission. Though division

  of the analyses might have been difficult, the two analyses were distinct,


                                        25
Appellate Case: 21-1155   Document: 010110747304   Date Filed: 09/30/2022   Page: 26



  as the Commission explained. In district court, the conservation

  organizations challenged only the Corps’ analysis, which had stemmed

  from its environmental impact statement. 7


  7
        In oral argument, the conservation organizations said that they were
  challenging only the Corps’ permit, not its environmental impact
  statement. But in the supplemental petition, the conservation organizations
  had asked the district court to set aside the environmental impact
  statement.

         Despite this request, the conservation organizations stated in oral
  argument that they couldn’t challenge the environmental impact statement
  itself because it wasn’t a final agency action. Under the Administrative
  Procedure Act, administrative actions are reviewable only when they’ve
  become final. 5 U.S.C. § 704. Applying the Act, courts differ on whether
  an environmental impact statement is considered a “final agency action”
  for purposes of the Administrative Procedure Act. Some courts treat an
  environmental impact statement as a “final agency action.” See, e.g.,
  Minard Run Oil Co. v. U.S. Forest Serv., 670 F.3d 236, 248 (3d Cir. 2011)
  (concluding that the completion of an environmental impact statement
  “would constitute final agency action”); Izaak Walton League of Am. v.
  Marsh, 655 F.2d 346, 369 (D.C. Cir. 1981) (“An environmental impact
  statement is a ‘final agency action’ within the meaning of the
  [Administrative Procedure Act].”). Other courts treat an environmental
  impact statement as a final decision only upon the issuance of a record of
  decision. See, e.g., Or. Nat. Desert Ass’n v. Bur. of Land Mgmt., 625 F.3d
  1092, 1118 (9th Cir. 2010). Once an agency solidifies its environmental
  impact statement into a record of decision, some courts consider the
  environmental impact statement a final agency action. See, e.g., Sierra
  Club v. Slater, 120 F.3d 623, 631 (6th Cir. 1997) (“Although this court has
  never addressed the question, it appears well-established that a final
  [environmental impact statement] or the [record of decision] issued thereon
  constitute the ‘final agency action’ for purposes of the [Administrative
  Procedure Act].”).

         We typically decline to address arguments initiated at oral argument.
  See Corder v. Lewis Palmer Sch. Dist. No. 38, 566 F.3d 1219, 1235 n.8
  (10th Cir. 2009) (“An argument made for the first time at oral argument
  . . . will not be considered.”). We adhere to that practice here, for we lack
  briefing on the issue and “confine ourselves to deciding only what is
                                        26
Appellate Case: 21-1155   Document: 010110747304   Date Filed: 09/30/2022   Page: 27



        The Corps, Service, and municipality cite cases where the federal

  courts of appeals had exclusive jurisdiction over challenges under the

  National Environmental Policy Act. But in all of those cases, the statutory

  challenges focused on decisions bearing significance only for orders by

  agencies subject to exclusive review in a court of appeals. See Nat’l Parks

  & Conservation Ass’n v. FAA, 998 F.2d 1523, 1528–29 (10th Cir. 1993)

  (applying the jurisdictional statute for decisions by the Federal Aviation

  Administration to a decision by the Bureau of Land Management because

  the Bureau’s “decision-making process [had been] initiated by the

  provisions of the [Federal Aviation Administration] Act”); Cal. Save Our

  Streams Council, Inc. v. Yeutter, 887 F.2d 908, 911–912 (9th Cir. 1989)

  (applying the exclusive-review provisions for orders by the Federal Energy

  Regulatory Commission to a decision by the Forest Service because the

  Forest Service had imposed conditions lacking “significance outside the

  [Commission’s] licensing process”); City of Rochester v. Bond, 603 F.2d

  927, 934–35 (D.C. Cir. 1979) (addressing decisions by the Federal

  Aviation Administration and Federal Communication Commission when

  jurisdictional statutes required direct review of decisions by these agencies

  in the court of appeals); Env’t Def. Fund, Inc. v. EPA, 485 F.2d 780, 783



  necessary to the disposition of the immediate case.” Whitehouse v. Ill.
  Cent. R.R., 349 U.S. 366, 373 (1955).

                                        27
Appellate Case: 21-1155   Document: 010110747304   Date Filed: 09/30/2022   Page: 28



  (D.C. Cir. 1973) (per curiam) (applying the exclusive-review provisions

  for orders by the Environmental Protection Agency to a challenge to an

  Environmental Protection Agency order based on the National

  Environmental Protection Act). Here the challenges involved statutory

  compliance by the Corps, not the Commission, and the Corps’ decision

  reached beyond the Commission’s jurisdiction.

        The Corps, Service, and municipality argue that

             the Commission relied on the Corps’ environmental impact
              statement and

             vacatur of the Corps’ environmental impact statement would
              result in vacatur of the Commission’s order.

  But vacatur of the environmental impact statement would not necessarily

  undermine the Commission’s licensing decision; the Commission said that

  it not only had considered the environmental impact statement but also had

  relied on the Commission’s own review and on the municipality’s

  submissions.

        Nor would it have made sense for the Commission to rely on the

  Corps’ environmental impact statement. The Corps was addressing impacts

  on a massive water supply crossing several counties; the Commission was

  addressing the effects only in a single reservoir in Boulder County. Given

  the narrower scope of the environmental issues facing the Commission, a

  successful challenge to the Corps’ broader environmental impact statement

  wouldn’t necessarily have affected the Commission’s licensing decision.
                                        28
Appellate Case: 21-1155   Document: 010110747304   Date Filed: 09/30/2022   Page: 29



        Granted, the Commission’s record incorporated the Corps’ findings

  under the Clean Water Act. But the Commission’s decision didn’t

  incorporate the Corps’ findings. To the contrary, the Commission just

  recognized the overlap of evidence bearing on the decisions involving

  amendment of the license and issuance of a discharge permit. Indeed, the

  Commission expressly acknowledged that

             its “proceeding in no way shield[ed] the Corps from judicial
              review” and

             “nothing in [the Commission’s] proceeding prevented [the
              conservation organizations] from” separately challenging the
              Corps’ order.

  Supp. App’x at 117 n.26.

        The Commission did rely on some of the information in the Corps’

  environmental impact statement. Id. at 178 (noting that the Commission’s

  environmental assessment examined “the effects of the portions of the

  action that were before the Commission, to the extent that those effects

  were not addressed in the [f]inal [environmental impact statement]”); id. at

  190 (concluding in the environmental assessment that the licensing project

  “would not cause environmental effects beyond those identified in the

  [environmental impact statement] and would, in fact, reduce the level of

  some effects”). But if we were to extend direct review to the conservation

  organizations’ claims, we would be morphing the Federal Power Act

  beyond its text, subjecting the Corps’ orders to an appellate court’s


                                        29
Appellate Case: 21-1155   Document: 010110747304   Date Filed: 09/30/2022   Page: 30



  exclusive jurisdiction just because the Commission had relied on some

  information in the Corps’ environmental impact statement.

        The Corps, Wildlife Service, and municipality emphasize that the

  Commission acted as a cooperating agency in drafting the environmental

  impact statement. But the Commission’s role as a cooperating agency is

  spelled out in an agreement, which states that the Commission participated

  in drafting the environmental impact statement “independent[ly] of [its]

  responsibility regarding the license amendment process for the

  [hydroelectric project].” Supp. App’x at 2. The Corps and Service point to

  no authority for us to recalibrate our interpretation of the Federal Power

  Act based on the Commission’s role as a cooperating agency.

        F.    Claim Under the Endangered Species Act

        The conservation organizations also invoked the Endangered Species

  Act based on

             the Service’s issuance and subsequent withdrawal of a
              biological opinion about the green lineage cutthroat trout and

             the Corps’ reliance on the Service’s decisions.

        The municipality contends that the conservation organizations

  abandoned this claim. This contention is unconvincing because the

  conservation organizations often referred collectively to their claims. See

  pp. 24–25, above.




                                        30
Appellate Case: 21-1155   Document: 010110747304   Date Filed: 09/30/2022   Page: 31



        The Commission didn’t say that it was incorporating the Service’s

  analyses under the Endangered Species Act. So we must decide whether the

  statutory provision on jurisdiction is otherwise implicated by the

  conservation organizations’ substantive challenge to the Service’s

  decisions.

        In applying the Endangered Species Act, the Commission addressed

  the Service’s biological opinions, its consultation with the Corps, and the

  Service’s withdrawal of the first biological opinion. 8 But the Commission

  didn’t incorporate the Service’s decisions into the terms of the amended

  license.

        The Corps, Service, and municipality cite cases where courts of

  appeals exercised exclusive jurisdiction over the Service’s opinions that

  the Commission had solicited and adopted. But those cases involved

  opinions requested by the Commission and prepared exclusively for its

  licensing process. See City of Tacoma v. FERC, 460 F.3d 53, 76 (D.C. Cir.

  2006); Me. Council of Atl. Salmon Fed’n v. Nat’l Marine Fisheries Serv.,


  8
        No green lineage trout exist within the Commission’s licensing area.
  But the Commission stated that it had asked to join the re-consultation
  because the Service’s regulations required agencies to consider “effects of
  [their] action” beyond “those effects or activities over which [the agencies]
  exert[] legal authority or control.” Fed. Appellees’ Supp. App’x at 182
  n.31 (quoting Revised Regulations for Interagency Cooperation Under the
  Endangered Species Act, 84 Fed. Reg. 44,976; 44,990 (Aug. 27, 2019)
  (amending 50 C.F.R. pt. 402)). Amendment of the license could affect the
  trout in areas upstream of the licensing area. Id.

                                        31
Appellate Case: 21-1155   Document: 010110747304    Date Filed: 09/30/2022   Page: 32



  858 F.3d 690, 691–93 (1st Cir. 2017) (Souter, J.). The Commission didn’t

  solicit or incorporate the Service’s biological opinions. So the court of

  appeals lacks exclusive jurisdiction over the Service’s biological opinions.

  6.    The effect on the hydroelectric project wouldn’t trigger the
        jurisdictional statute.

        The Corps and Service argue that the statute on exclusive jurisdiction

  applied because relief would interfere with the execution of the project.

        This argument lumps together the administrative actions because all

  of them were meant to facilitate the hydroelectric project licensed by the

  Commission. But our inquiry focuses on consideration of the claims

  themselves, not their relationship to the proposed activities.

        To frame our inquiry, we draw guidance from PennEast Pipeline Co.

  v. New Jersey, 141 S. Ct. 2244 (2021). There the Supreme Court

  considered the scope of a provision of the Natural Gas Act, which gave

  exclusive jurisdiction to courts of appeals. Id. at 2254. The jurisdictional

  provision was implicated when the Commission granted the petitioner a

  certificate to authorize the installation of a pipeline. Id. at 2253. To lay the

  pipeline, the petitioner filed condemnation proceedings in federal district

  court to obtain rights-of-way on public land owned by a state, and the state

  objected. Id.

        The federal government, as amicus curiae, argued that the state had

  needed to assert its objection in the court of appeals, contending (like the


                                        32
Appellate Case: 21-1155   Document: 010110747304    Date Filed: 09/30/2022   Page: 33



  Corps, the Service, and the municipality do here) that if the district court

  were to credit the state’s argument, the eventual decision would modify the

  Commission’s order. The Supreme Court rejected this argument, stating

  that relief wouldn’t “‘modify’ or ‘set aside’” the Commission’s order

  because the order had “neither purport[ed] to grant [the petitioner] the

  right to file a condemnation suit against States nor address[ed] whether

  [the statute] grants that right.” Id. at 2254.

        The Corps and Service argue that PennEast is distinguishable

  because the Natural Gas Act contained a separate provision authorizing

  certificate holders to exercise the right of eminent domain in district

  courts. But in PennEast, the Supreme Court didn’t rely on that provision to

  allow the state to assert its objection in district court. The PennEast court

  relied on the jurisdictional provision and distinguished City of Tacoma on

  the ground that there the state had sought to modify or set aside a Federal

  Energy Regulatory Commission order by arguing that “a licensee could not

  exercise the rights granted to it by the license itself.” 141 S. Ct. at 2254.

        The Ninth Circuit used similar reasoning in Snoqualmie Valley

  Preservation Alliance v. United States Army Corps of Engineers, 683 F.3d

  1155 (9th Cir. 2012). There the Ninth Circuit noted that the petitioner’s

  challenge to the Corps’ verification of a nationwide discharge permit might

  “interfere with activities specifically authorized by the [Federal Energy

  Regulatory Commission’s] license.” Id. at 1159–60. But the Ninth Circuit

                                         33
Appellate Case: 21-1155   Document: 010110747304   Date Filed: 09/30/2022   Page: 34



  declined to require filing in the court of appeals because the challenge had

  not constituted “an improper collateral attack on the [Commission]

  license.” Id.

        The Corps and Service point to two factual differences with our case:

        1.    Snoqualmie involved a nationwide permit, not an individual
              permit.

        2.    The Corps conducted an extensive environmental assessment
              here, but not in Snoqualmie.

  See id. at 1158–60. But the Corps and Service don’t say why these

  differences matter. Regardless of the nature of the permits and

  environmental analyses, the Ninth Circuit reasoned that a claimant could

  petition in federal district court to attack the Corps’ permit because the

  challenge didn’t involve the Commission’s licensing decision. Id. at 1160.

  This reasoning is just as applicable here even though our case involves an

  individual permit based on an environmental impact statement.

        The opinions in PennEast and Snoqualmie Valley 9 mirror the

  Commission’s acknowledgments here that its proceedings didn’t

             “shield[] the Corps from judicial review” or




  9
        Snoqualmie Valley isn’t binding here. But it’s the only other circuit
  court opinion to address our issue, and we are generally reluctant to create
  a circuit split just because we might “think the contrary arguments are
  marginally better.” United States v. Thomas, 939 F.3d 1121, 1130 (10th
  Cir. 2019).

                                        34
Appellate Case: 21-1155   Document: 010110747304   Date Filed: 09/30/2022   Page: 35



             address the need to expand the water supply or mitigate the
              environmental impact “that do not pertain directly to the
              [Commission’s] license for the [hydroelectric project].”

  Fed. Appellees’ Supp. App’x at 117 n.26, 179 n.25.

        Granted, the Commission’s statements do not bind us when deciding

  the scope of district courts’ jurisdiction. See Lindstrom v. United States,

  510 F.3d 1191, 1195 n.3 (10th Cir. 2007). But the Commission could have

  amended the license whether or not the Corps had issued a discharge

  permit. See, e.g., Pub. Util. Dist. No. 1, 151 FERC ¶ 62,204; 64,560

  (2015); Clean River Power MR-7, LLC, 153 FERC ¶ 62,260, 2015 WL

  9581364, at *15 (Dec. 30, 2015). Because the license amendment order

  didn’t incorporate the discharge permit, the Commission had no

  responsibility over the permit itself. See Duncan’s Point Lot Owners Ass’n

  v. FERC, 522 F.3d 371, 378 (D.C. Cir. 2008) (stating that the Commission

  bore only limited responsibilities under the Clean Water Act and had only

  to monitor and investigate compliance with the Commission’s licenses);

  see also 16 U.S.C. § 823b(a) (stating that “[t]he Commission shall monitor

  and investigate compliance with each license and permit issued under this

  subchapter”).

        As a practical matter, the municipality needed a discharge permit to

  raise the dam and expand the reservoir—matters subject to the

  Commission’s licensing decision. So if the conservation organizations



                                        35
Appellate Case: 21-1155   Document: 010110747304   Date Filed: 09/30/2022   Page: 36



  succeed on the statutory claims, the hydroelectric project itself might be in

  jeopardy. But this doesn’t mean that

             the Commission could have acted on the challenges outside its
              regulatory jurisdiction or

             the jurisdictional statute covers orders by the Corps or Service
              that would have remained in place with or without amendment
              of the license.

  7.    Conclusion

        The conservation organizations’ claims did not attack the merits of

  the Commission’s approval of an amended license. So the district court

  shouldn’t have dismissed the petition for lack of subject-matter

  jurisdiction. The Federal Power Act’s jurisdictional provision applies only

  to issues inhering in the controversy that the Commission decided, and the

  conservation organizations did not raise such issues in the petition. We

  thus reverse and remand for further proceedings in accordance with this

  opinion.




                                         36